DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s cancellation of claims 1-13, and submission of new claims 14-24 in “Claims - 11/15/2019” is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (12; Fig 1; [0021]) = (element 12; Figure No. 1; Paragraph No. [0021]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 14-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sankarraj; Anand et al. (US 20190317036 A1; hereinafter Sankarraj) in view of Yukinobu) and in further view of Teshigahara, Isao et al., (US 20050033093 A1; hereinafter Teshigahara).
14. Sankarraj teaches a method for producing a nanocrystalline, gas-sensitive layer structure (12) on a substrate (11), the method comprising (see the entire document, Figs 1-2, [0021-0025+]) the following steps:

    PNG
    media_image1.png
    288
    501
    media_image1.png
    Greyscale

Sankarraj  Figure 1
a) depositing a base layer (12/22; [0032]) made of a base material (metal oxide semiconductor material); 
b) depositing a doping layer (24/16; [0033-]) made of a doping material (platinum (Pt)); 
c) repeating the steps a) and/or b) (construed from [0033-0035] four or more Deposition); and 
Sankarraj does not expressly disclose “
d) performing a tempering step ([0155]) in an oxygen-containing gas mixture including 1 vol.% to 30 vol.% O2 and a component of moisture of absolute 1 vol.% to 15 vol.%, whereby the doping material is diffused into the base material and the nanocrystalline, gas-sensitive layer structure (23; Fig 12; [0157]) is produced from a plurality of stacked, nanocrystalline layers comprising the base material and the diffused 
However, in the analogous art, Yukinobu discloses ([0032]) a method of a heat energy ray irradiating process of irradiating the dried coating film with energy rays while heating the dried coating film, under an oxygen-containing atmosphere at a dew-point temperature equal to or lower than -10 OC. (that is, under an oxygen-containing atmosphere with a small water vapor content [0030]) to a heating temperature higher than 300 OC (preferably, equal to or higher than 400 OC [0018]) to form an inorganic film having an inorganic component, which is a metal oxide containing a dopant metal compound, where the metal oxide is any one or more types of indium oxide, tin oxide, and zinc oxide.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Yukinobu into Sankarraj‘s method, and thereby, the combination of (Sankarraj and Yukinobu) will have a process step performing a tempering step (Yukinobu) in an oxygen-containing gas mixture (including 1 vol.% to 30 vol.%) O2 and a component of moisture (of absolute 1 vol.% to 15 vol.%), whereby the doping material is diffused into the base material and the nanocrystalline, gas-sensitive layer structure is produced from a plurality of stacked (Sankarraj), nanocrystalline layers comprising the base material and the diffused doping material, each of the nanocrystalline layers having areas of different crystal orientation being formed which are separated from one another respectively by a grain boundary within the respective nanocrystalline layer, since, at Yukinobu [0030]). 
But, the difference, yet, between claimed invention and the teaching of the combination of (Sankarraj and Yukinobu) is that the prior arts do not expressly disclose “gas mixture including 1 vol.% to 30 vol.% O2 and a component of moisture of absolute 1 vol.% to 15 vol.%”
However, in another analogous art, Teshigahara teaches a method for  preparation composite Oxide Catalyst (Title), wherein ([0111]) the vapor phase catalytic reaction is  being carried out by introducing as the raw material gas composition a mixture gas comprising 5-18 vol % of molecular oxygen, 0-60 vol % of steam, in the temperature range of 250-450.degree. C. under the pressure from atmospheric pressure to 10 atm for the contact period of 0.5-10 seconds.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the process step by incorporating environment condition of Teshigahara,  in the combination of (Sankarraj, Yukinobu) method, and thereby, the combination of (Sankarraj, Yukinobu and Teshigahara) will have a process step performing a tempering step (Yukinobu) in an 2 and a component of moisture of absolute 0-60 vol % as per MPEP 2144.05.I  (1 vol.% to 15 vol.%).
The ordinary artisan would have been motivated to modify the combination of (Sankarraj, Yukinobu) method in the manner set forth above for, at least, the purpose of utilizing known chemical property to ensure successful device, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
As per MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to enable using “moisture of 0-60 vol %“  as disclosed in prior art, to arrive at the recited limitation moisture of absolute 1 vol.% to 15 vol.%.
15. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 14, Sankarraj further teaches, wherein the base material includes one or multiple semiconductive oxide materials (12/22; [0032]) and/or one or multiple metals (20/16).  
16. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 15, Sankarraj further teaches, wherein ([0032]) the base material (of 12/22) is selected from a group of semiconductive oxidic materials, the group including SnO2 (stannic oxide), ZnO (zinc oxide), CuO (cupric oxide), In203 
17. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 14, Sankarraj further teaches, wherein the doping material (of 20/16; [0032]) includes one or multiple metals, the metals being selected from a group made up of noble metals, Au (gold), Pd (palladium), Pt (platinum), Cu (copper), Rh (rhodium), Re (rhenium), and/or mixtures thereof.  
18. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 14, Sankarraj further teaches, wherein the base material is doped (construed from [0032]: Transition metal dopants are used to enhance the responsiveness of the metal oxide semiconductor) prior to deposition with a basic doping, the material for the basic doping comprising one or multiple metals .  
19. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 18, Sankarraj further teaches, wherein the one or multiple metals including, Au (gold) and/or Pd (palladium) and/or Pt (platinum) and/or copper (Cu) (of 20/16; [0032]).  
20. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 14, Sankarraj further teaches, wherein the doping material comprises carbon and/or organic compounds (Teshigahara [0111]).  
21. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 14, Sankarraj further teaches, wherein the base material and/or the doping material additionally comprises one or multiple electrically non-conductive materials, the electrically non-conductive materials including non-conductive Teshigahara abstract: composite oxide catalysts, i.e,. dopant, which comprises an element selected from alkali metals ) and alkaline-earth metals or of the rare earths in proportions of less than 10%.  
23. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 14, Sankarraj further teaches, wherein the layer thickness of the base layer made of base material prior to the tempering step is between 10 and 200 nm and/or the layer thickness of the doping layer made up of doping material prior to the tempering step is between 5 and 10 nm ([0034] thickness : 0.02 nm to 20 nm) in pursuance of MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to enable using “0.02 nm to 20 nm as disclosed in prior art, to arrive at the recited limitation”.
24. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 14, Yukinobu further teaches, wherein the tempering step is performed at a temperature of 350 - 850°C (construed from [0054] equal to or higher than 300.degree. C. and equal to or lower than 600.degree. C. 400 OC  in pursuance of MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to enable using “equal to or higher than 400 OC as disclosed in prior art, to arrive at the recited limitation”.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sankarraj; Anand et al. (US 20190317036 A1; hereinafter Sankarraj) in view of (Yukinobu; Masaya et al. US 20120313055 A1; hereinafter Yukinobu; and Teshigahara, Isao et al., US 20050033093 A1; hereinafter Teshigahara) and in further view of Higaki; Katsuki et al., (US 5980833 A; hereinafter Higaki).

22. The combination of (Sankarraj, Yukinobu and Teshigahara) as applied to the method as recited in claim 14, does not disclose expressly, wherein the deposition of the base layer (12/22) of base material and/or of the doping layer of doping material occurs in a carbonaceous gas atmosphere.  
However, in another analogous art, Higaki teaches a method for  preparation composite Oxide Catalyst (Title), wherein (Column 8, lines 57-62) wherein the deposition of the base layer of base material (metal oxide) occurs in a carbonaceous gas atmosphere (Colum  Line) .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate  the process step of by Higaki into  in the combination of (Sankarraj, Yukinobu and Teshigahara) method, and thereby, the combination of (Sankarraj, Yukinobu, Teshigahara, and Higaki ) will have a process step deposition of the base layer (12/22) of base material and/or of the doping layer of doping material occurs in a carbonaceous gas atmosphere, since, at least, this inclusion will provide  raw material to be used for a film forming step wherein  Higaki Column 9, lines 8-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 4, 2022